PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nino Svonja
Application No. 16/445,711
Filed: June 19, 2019
For: METHOD, SYSTEM AND COMPUTER-READABLE MEDIUM FOR OBTAINING A STRUCTURED QUERY FROM A SEARCH STRING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed April 4, 2022, to revive the above-identified application 
under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action, mailed July 23, 2021, which set a shortened statutory period for reply of three (3) months. It is noted a response was received on January 21, 2022 with a three (3) month extension of time under the provisions of 37 CFR 1.136(a); however; an Advisory Action was mailed February 4, 2022, indicated that the reply failed to place the application in condition for allowance.   In view of the three (3) months extension of time this application’s abandonment date is January 25, 2022.  A Notice of Abandonment was mailed on April 1, 2022. On April 4, 2022, the present petition was filed with a Request for Continued Examination (RCE).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and fee of $680.00, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.

The application is being forwarded to the Technology Center Art Unit 2157 for further processing of the RCE under 37 CFR 1.114 in the normal course of business.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
   

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions